Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments to the drawings and the specification are acknowledged and accepted.
	The double patenting rejections have been reviewed and updated based on the newly added claimed subject matter. 
The obviousness rejections have been reviewed and updated based on the newly added claimed subject matter.
The new claims have been reviewed, but under a broad and reasonable interpretation, the claims do not claim anything absent in the prior art.
Applicant’s amendments to the claims have necessitated new rejections under 35 USC §112(a)(b) and (d).  
Applicant’s amendments to the claims have likewise necessitated the further explanation/discussion of the previously cited reference to United States Patent No. 8,257,036 (Norris hereinafter).  

On page 10 of the remarks filed December 17, 2020, Applicant argues “Norris states that better results are provided by having two or three adjacent vanes 91, 92 direct flow in one direction, and two or three of the adjacent vanes 91, 92 direct flow in another direction.  Norris: Col. 12, lines 45-60; FIG. 13B.
The examiner respectfully disagrees with Applicant’s interpretation. 
A direct quote from lines 53-60 of column 12 with emphasis added follows:
“Typically adjacent vanes are canted in differing directions with respect to the flow through annulus 90.  This produces boundary layer destroying mixing and turbulence in the wakes of fluid passage through the vortex generators.  However, it may be found by experiment that having two or three adjacent vanes deflecting flow in one direction, and then two or three vanes deflecting flow in another direction may produce better results.” 
Accordingly, it is mere speculation that the latter species or embodiment better than the former.  Furthermore, Applicant has not even discussed the former species or embodiment of the cited passage.  See MPEP 2123 II.  NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART.

	Applicant concludes within the paragraph bridging pages 10 and 11 of the December 17, 2020 remarks that Norris is silent with newly claimed features recited in amended independent claim 14.  Similar to claim 1 above, the rejection of claim 14 below fully explains where the newly claimed limitations are found within the prior art. Additionally, for cat least claims 8 and 14, Applicant is directed to the teaching of Hovan et al. which was relied upon for particular features claimed but not specifically argued.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 9-13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-13 and 1 respectively of U.S. Patent No. 10,502,076 in view of United States Patent No. 8,257,036 B2 (Norris hereinafter). 
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
	Regarding the broadening aspect of the application claims, Applicant has removed “the at least one vortex generating structure having a height that increases from the leading end to the trailing end.” 
	Thus, it is apparent, for the broadening aspect, that patent claim 1includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an 

With respect to the additional features recited the claims of the patent do not require “a first angle is defined between the at least one vortex generating structure and the flow direction through the inter-turbine duct, the first angle greater than zero.”  
However, Norris teaches in FIG. 13A and 13B a flow annulus 90 of a turbine duct having a splitter vane M annularly disposed therein; the splitter blade M having on one side facing the longitudinal axis, vanes 92 extending radially inwards for creating vortices.  The vanes 92 are arranged at a non-zero angle to the flow direction to create vortices.  
Because the patent claims already create a vortex through the use of vortex generators, and Norris et al. teach to similarly create vortexes but discuss the use of canting the vortex generators to produce the vortices from an axial flow, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to have a first angle defined between the at least one vortex generating structure and the flow direction, the first angle greater than zero.
Additionally, Applicant has further added limitations to claim 1 in the reply filed December 17, 2020 which are fully disclosed in Norris.  Norris teaches in FIG. 13A and 13B a flow annulus 90 of a turbine duct having a splitter vane M annularly disposed therein; the splitter blade M having on one side facing the longitudinal axis, vanes 92 extending radially inwards for creating vortices.  In column 12, lines 53-54, Norris teaches adjacent vanes are canted in differing directions, which is equivalent to Applicant’s claimed first and second vortex generating structures are different angles.  A gap distance can be defined between the adjacent vanes of Norris.  Note, Applicant may be applying “adjacent vanes” as the 
For claim 20, newly added December 17, 2020, the broadest reasonable interpretation of the claim does not require “all” of the vortex generators to be located only on the suction side, for example.  Alternatively, the claim does not require the pressure side of the splitter blade to be free from vortex generators.  Applicant appears to be adding these new claims 20 and 21 to overcome an embodiment of Norris where vanes 91, 92 are shown on both sides of the splitter.  Applicant’s claims however are directed to a broad and reasonable interpretation where only a first and second vortex generating structure are claimed (in other words, only two vortex generators).  Accordingly, Norris clearly show where only two adjacent vortex generators need to be considered to meet the newly claimed limitations.

	Claims 2, 7, 9, 10, 11, 12, 13 and 20 are otherwise identical to respective patent claims 2, 8, 9, 10, 11, 12, 13 and 1.

 Claims 8, 14-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-15, 17-20 and 1, respectively of U.S. Patent No. 10,502,076 in view of United States Patent No. 8,257,036 B2 (Norris hereinafter) as applied to claim 1 above, and further in view of United States Patent No. 4,023,350 (Hovan et al. hereinafter). 
	Claims 8 and 14 additionally requires “a rise angle defined between the leading end and the surface of the suction side, and the rise angle is greater than zero.”  
	Hovan et al. teach a vortex generator in FIG. 4 having a shape with a rise angle defined between the leading end and the surface to which it attaches, the rise angle being greater than zero.
Because Norris fail to discuss the geometry of the vortex generators used in the turbine flowpath, but Hovan et al. do discuss the geometry of turbine engine vortex generators, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Norris vortex generators to have a rise angle and/or be trapezoidal as shown by FIG. 4 of Hovan et al. for the purpose of employing a vortex generator within the turbine duct of optimized profile.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
No support from the original disclosure has been cited for newly added claims 20 and 21 which contain an exclusionary proviso.  See MPEP 2173.05(i).  Any negative limitation or exclusionary proviso must have basis in the original disclosure. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 16 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 has been canceled, yet dependent claims 16 and 21 are presented as depending therefrom. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claims 16 and 21 will be treated as each depending from claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-14, 16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the leading edge" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “leading edge” to be the previously claimed “leading end” of line 11.
Claims 2, 7-13 and 20 each depend from indefinite claim 1 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.  

Claim 14 recites the limitation "the leading edge" in the third to last line.  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting “leading edge” to be the previously claimed “leading end” of line 11.
Claims 16, 18-19 and 21 each depend from indefinite claim 14 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 7, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 1,389,910 (Spiess hereinafter) in view of United States Patent No. 8,257,036 B2 (Norris hereinafter).
	For claim 1, Spiess teaches a turbine section of a gas turbine engine in FIG. 1 and FIG. 2, the turbine section being annular about a longitudinal axis, the turbine section comprising: a first turbine with a first inlet and a first outlet; a second turbine with a second inlet and a second outlet; an inter-turbine duct (7: FIG. 1), (12: FIG. 2) extending from the first outlet to the second inlet and configured to direct an air flow along a flow direction from the first turbine to the second turbine, the inter- turbine duct being defined by a hub and a shroud; and at least a first splitter blade (8: FIG. 1), (13, 14, 15: FIG. 2) disposed within the inter-turbine duct (7: FIG. 1), (12: FIG. 2) so as to be positioned between the hub and the shroud, the first splitter blade comprising a pressure side facing the shroud, and a suction side facing the hub.
For claim 1, Spiess does not appear to teach a plurality of vortex generating structures arranged in a row each having a leading end opposite a trailing end, the plurality of vortex generating structures including a first vortex generating structure positioned on the suction side such that a first angle is defined between the first vortex generating structure and the flow direction through the inter-turbine duct, the first angle greater than zero, and a second vortex generating structure position on the suction side adjacent to the first vortex generating structure such that a second angle is defined between the second vortex generating structure and the flow direction through the inter-turbine duct, the second angle greater than the first angle, where each of the plurality of vortex generating structures extending in a radial direction from a surface of the suction side toward the hub, and each one of the plurality of vortex generating structures spaced apart from an adjacent on of the plurality of vortex generating 
Norris teaches in FIG. 13A and 13B a flow annulus 90 of a turbine duct having a splitter vane M annularly disposed therein; the splitter blade M having on one side facing the longitudinal axis, vanes 92 extending radially inwards for creating vortices.  In column 12, lines 53-54, Norris teaches adjacent vanes are canted in differing directions, which is equivalent to Applicant’s claimed first and second vortex generating structures are different angles.  A gap distance can be defined between the adjacent vanes of Norris.  Note, Applicant may be applying “adjacent vanes” as the Norris oppositely extending vanes 91, 92, but this interpretation is too restrictive and not the interpretation the Examiner is relying on.  Rather, the Examiner interprets circumferentially adjacent vanes 92 extending only on the radially inward side as being canted relative to each other and defining a gap distance circumferentially therebetween.  
Because Spiess teaches a turbine duct with a splitter blade and Norris et al. teach to use vortex generators extending radially inward from a splitter blade in a turbine duct for the purpose of energizing the boundary layer adjacent to the splitter blade, it would have been obvious before the invention to a person having ordinary skill in the art to modify the splitter blade of Spiess such to have vortex generators as taught by Norris et al. for the purpose of energizing the boundary layer of the splitter blade.

For claim 2, Spiess teaches the first splitter blade 8 is the only splitter blade within the inter-turbine duct 7 (see FIG. 1).
For claim 7, Norris teaches the vanes 92 are described in column 12, lines 53-54 as arranged alternatingly and canted at different directions, necessarily producing counter-rotating vortices.

For claim 11, the splitter blade 8 of Spiess appears to extend along a mean line curve defined between the shroud and the hub defining the duct 7.
For claim 12, Spiess teach the splitter blade 9 is passive and Norris teaches the splitter blade M and vortex generating structures 92 are passive flow control devices.  
For claim 20, newly added December 17, 2020, the broadest reasonable interpretation of the claim does not require “all” of the vortex generators to be located only on the suction side, for example.  Alternatively, the claim does not require the pressure side of the splitter blade to be free from vortex generators.  Applicant appears to be adding these new claims 20 and 21 to overcome an embodiment of Norris where vanes 91, 92 are shown on both sides of the splitter.  Applicant’s claims however are directed to a broad and reasonable interpretation where only a first and second vortex generating structure are claimed (in other words, only two vortex generators).  Accordingly, Norris clearly show where only two adjacent vortex generators need to be considered to meet the newly claimed limitations.

Claims 1-2, 7, 10-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0012046 A1 (Larsson et al. hereinafter) in view of United States Patent No. 8,257,036 B2 (Norris hereinafter).
For claim 1, Larsson et al. teach a turbine section of a gas turbine engine in FIG. 1 and FIG. 4, the turbine section being annular about a longitudinal axis 18, the turbine section comprising: a first turbine 108 with a first inlet and a first outlet (high pressure turbine); a second turbine 109 with a second inlet and a second outlet (low pressure turbine); an inter-turbine duct 5f extending from the first outlet to the second inlet and configured to direct an air flow along a flow direction from the first turbine to the second turbine, the inter- turbine duct 5f being defined by a hub 131 and a shroud 130; and at least a first splitter blade 128 disposed within the inter-turbine duct 5f so as to be positioned between the hub 131 and the shroud 130, the first splitter blade 128 comprising a pressure side facing the shroud 130, and a suction side facing the hub 131.
For claim 1, Larsson et al. do not appear to teach a plurality of vortex generating structures arranged in a row each having a leading end opposite a trailing end, the plurality of vortex generating structures including a first vortex generating structure positioned on the suction side such that a first angle is defined between the first vortex generating structure and the flow direction through the inter-turbine duct, the first angle greater than zero, and a second vortex generating structure position on the suction side adjacent to the first vortex generating structure such that a second angle is defined between the second vortex generating structure and the flow direction through the inter-turbine duct, the second angle greater than the first angle, where each of the plurality of vortex generating structures extending in a radial direction from a surface of the suction side toward the hub, and each one of the plurality of vortex generating structures spaced apart from an adjacent on of the plurality of vortex generating structure by a gap distance defined between the leading end of the one of the plurality of vortex generating structures and the adjacent one of the plurality of vortex generating structures.
Norris teaches in FIG. 13A and 13B a flow annulus 90 of a turbine duct having a splitter vane M annularly disposed therein; the splitter blade M having on one side facing the longitudinal axis, vanes 92 extending radially inwards for creating vortices.  In column 12, lines 53-54, Norris teaches adjacent 
Because Larsson et al. teach a turbine duct with a splitter blade and Norris et al. teach to use vortex generators extending radially inward from a splitter blade in a turbine duct for the purpose of energizing the boundary layer adjacent to the splitter blade, it would have been obvious before the invention to a person having ordinary skill in the art to modify the splitter blade of Larsson et al. such to have vortex generators as taught by Norris et al. for the purpose of energizing the boundary layer of the splitter blade.
For claim 2, Larsson et al. teach in paragraph 0057 the use of only one of the splitter vanes discussed.  
For claim 7, Norris teaches the vanes 92 are described in column 12, lines 53-54 as arranged alternatingly and canted at different directions, necessarily producing counter-rotating vortices.
For claim 10, Larsson et al. teach the first splitter blade 128 extends in axial-circumferential planes about the longitudinal axis 18 (see paragraph 0044). 
For claim 11, the splitter blade 128 of Larsson et al. appears to extend along a mean line curve defined between the shroud 130 and the hub 131 defining the duct 5f.
For claim 12, Larsson et al. teach the splitter blade 128 is passive and Norris teaches the splitter blade M and vortex generating structures 92 are passive flow control devices.  

For claim 20, newly added December 17, 2020, the broadest reasonable interpretation of the claim does not require “all” of the vortex generators to be located only on the suction side, for example.  Alternatively, the claim does not require the pressure side of the splitter blade to be free from vortex generators.  Applicant appears to be adding these new claims 20 and 21 to overcome an embodiment of Norris where vanes 91, 92 are shown on both sides of the splitter.  Applicant’s claims however are directed to a broad and reasonable interpretation where only a first and second vortex generating structure are claimed (in other words, only two vortex generators).  Accordingly, Norris clearly show where only two adjacent vortex generators need to be considered to meet the newly claimed limitations.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. in view of Norris as applied to claim 1 above, and further in view of United States Patent No. 4,298,089 (Birch et al. hereinafter). 
Claims 14-17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. in view of Norris as applied to claims 1, 3-7, 12 and 20, respectively above, and further in view of United States Patent No. 4,298,089 (Birch et al. hereinafter).
Norris et al. teach vortex generators 92 within a turbine engine flowpath, but not the details of the shape of the vortex generators.  
For claims 8, 14-17 and 19, Birch et al. teach a vortex generator in FIG. 9 having a shape with a rise angle defined between the leading end and the surface to which it attaches, the rise angle being greater than zero.
For claim 9, Birch et al. teach a vortex generator in FIG. 10 having a trapezoidal shape.
Because Norris fail to discuss the geometry of the vortex generators used in the turbine flowpath, but Birch et al. do discuss the geometry of turbine engine vortex generators, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Norris vortex generators to be either triangular or trapezoidal as shown by each of respective FIG. 9 and 10 for the purpose of employing a vortex generator within the turbine duct of optimized profile.  

s 8, 9, 14-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. in view of Norris as applied to claims 1, 3-7, 12 and 20, respectively above, and further in view of United States Patent No. 4,023,350 (Hovan et al. hereinafter).
For claims 8, 14-17 and 19, Hovan et al. teach a vortex generator in FIG. 4 having a shape with a rise angle defined between the leading end and the surface to which it attaches, the rise angle being greater than zero.
For claim 9, Hovan et al. teach a vortex generator in FIG. 4 having a trapezoidal shape (see col. 3, lines 48-50).
Because Norris fail to discuss the geometry of the vortex generators used in the turbine flowpath, but Hovan et al. do discuss the geometry of turbine engine vortex generators, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Norris vortex generators to have a rise angle and/or be trapezoidal as shown by FIG. 4 of Hovan et al. for the purpose of employing a vortex generator within the turbine duct of optimized profile. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.